Exhibit 10.1

LEASE

THIS LEASE is made and executed as of the 26th day of May, 2010, by and between,
KB BUILDING, LLC, an Illinois limited liability company (“Landlord”), and
MANITEX INTERNATIONAL, INC., a Michigan corporation (“Tenant”), who agree as
follows:

WHEREAS, Landlord is currently the owner of the premises located at 9725 South
Industrial Drive, Bridgeview, Illinois (the “Premises”) and is in possession of
the Premises; and,

WHEREAS, Tenant wishes to occupy the Premises for a period of six (6) years or
longer as provided for hereinafter,

NOW THERFORE, Landlord and Tenant agree as follows:

SECTION 1

THE PREMISES

1.01 Landlord leases to Tenant and Tenant leases from Landlord, for the term and
subject to the provisions of this Lease the land and improvements comprising the
Premises.

SECTION 2

LEASE TERM

2.01 The term of this Lease (the “Term”) shall commence May    , 2010 on the
date hereof (the “Commencement Date”) and shall end on the last day of the
seventy second (72nd) full calendar month after the Commencement Date, or if one
or more extension options is/are exercised by Tenant as provided herein, the
date for expiration of the last such extension to be exercised (the “Expiration
Date”).

SECTION 3

RENT; ADDITIONAL RENT

3.01 During the Term specified in Section 2.01, Tenant agrees to pay to Landlord
minimum net rent in monthly installments, calculated as follows:

(a) During the first twelve (12) months following the Commencement Date, the
annual minimum net rent shall be $240,000 payable in twelve equal monthly
installments. In addition, for the period from the Commencement Date through the
last day of the partial calendar month at the beginning of the Term, Tenant
shall pay minimum net rent prorated on a daily basis based upon the number of
days existing in such partial calendar month calculated in the foregoing manner.

(b) For each succeeding twelve (12) month period (or final partial year) during
the Term, the minimum net rental shall be adjusted to an annualized amount equal
to the annualized minimum net rental during the preceding twelve (12) month
period times multiplied by a fraction, the numerator of which shall be the CPI
for the final month of the preceding twelve (12) month period, and the
denominator of which shall be the CPI for the first month of the preceding such
twelve (12) month period. For purposes hereof, “CPI” shall mean and refer to the
Consumer Price Index for All Urban Consumers, U.S. City Average, All Items,
1982-84 = 100, as issued by the Bureau of Labor Statistics, United States
Department of Labor. If at any time during the term hereof the United States
Bureau of Labor Statistics shall discontinue the issuance of the CPI, then the
parties agree to use any other standard, nationally recognized cost of living
index then issued and available, which is published by the United States
Government, and if no governmental index is then published, then by any
generally recognized privately published index of the cost of living.
Notwithstanding the foregoing, (i) the adjustment in minimum net rental for any
such twelve (12) month period in the term shall not exceed two percent (2%) of
the annualized minimum net rental for the previous twelve (12) month period, and
(ii) in no event shall the minimum net rent in any succeeding twelve (12) month
period be less than that paid during the preceding twelve (12) month period.
Additionally, if the adjustment in annualized minimum net rental for any new
twelve (12) month period has not been calculated prior to the due date of the
monthly installment of minimum net rent for such month, the relevant monthly
installment shall be paid based on the prior year’s annualized minimum net rent
until such time as the new minimum net rent has been established, and the
shortfall, if any, shall be paid with the first monthly installment for which
the revised minimum net rent has been established.



--------------------------------------------------------------------------------

(c) Except as otherwise set forth hereinabove, each monthly installment of
minimum net rent shall be paid in advance, on the first day of each calendar
month during the Term.

3.02 In addition to the minimum net rent specified in Section 3.01 above, Tenant
agrees to pay as “Additional Rent” for the Premises (i) all governmental taxes,
assessments, fees, penalties and charges of every kind or nature (other than
Landlord’s income taxes), whether general, special, ordinary or extraordinary,
due and payable at any time, or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing or operation of
the Premises or of the personal property and equipment located therein or in
connection therewith (collectively, “:Taxes”) and (ii) all costs, expenses and
charges of every nature, including, but not limited to capital expenditures,
relating to, or incurred in connection with, the ownership or operation of the
Premises and that are attributable to the Term. All such Taxes shall be paid by
Tenant before they become delinquent. Taxes shall be prorated for the first year
of the Term. The Taxes for last year of the Term and any extension thereof will
be prorated as follows: (i) Taxes which are due and payable in the last year of
the Term shall be prorated between Landlord and Tenant as of last date of the
Term on the basis of the days remaining in that calendar year; (ii) Any tax
bills due in the calendar year not yet received by the last date of the Term
will be estimated based upon the previous years bill; and (c) Landlord shall be
responsible for its prorated amount of any payment not credited to Tenant at the
end of the Term. If any special assessments levied against the Premises are
payable in installments, Tenant shall be responsible only for those installments
that are attributable to the period during which Tenant has possession of the
Premises. For purposes hereof, Taxes for any year shall be Taxes that are first
due for payment in that year, rather than taxes that are assessed or become a
lien or accrue during such year. If at any time during the Term, the methods of
taxation prevailing on the date hereof shall be altered, such additional or
substitute tax, assessment, levy, charge or imposition shall be deemed to be
included within the term “Taxes” for the purposes hereof. Tenant shall have the
right, at its sole cost, to contest or appeal any assessment for Taxes. All
refunds or credits obtained as a result of any such contest or appeal shall
belong to and be remitted directly to Tenant.

3.03 Landlord and Tenant acknowledge and agree that this is a net lease, and
that it must yield, net, to Landlord during the original Term, not less than the
minimum net rent shown in Section 3.01. All costs, expenses and charges of every
nature relating to the Premises which may be attributable to, or become due
during, the Term will be paid by Tenant, and Tenant will indemnify and hold
harmless Landlord from and against such costs, expenses and charges.

SECTION 4

LATE CHARGES AND INTEREST

4.01 Any rent or other sums, if any, payable by Tenant to Landlord under this
Lease which are not paid within five (5) days after they are due, and any rent
or other sums received and accepted by Landlord more than five (5) days after
they are due, will be subject to a late charge of two percent (2%) of the amount
due in each instance, to cover Landlord’s additional administrative costs. Such
late charges will be due and payable as additional rent on or before the due
date of the next installment of minimum net rent.

4.02 Any rent, late charges or other sums payable by Tenant to Landlord under
this lease not paid within thirty (30) days after the same are due will bear
interest at a per annum rate equal to eight (8%) from the date such payments
first became due. Such interest will be due and payable as Additional Rent on or
before the due date of the next installment of minimum net rent, and will accrue
from the date that such rent, late charges or other sums are payable under the
provisions of this Lease until actually paid by Tenant.

SECTION 5

SECURITY DEPOSIT

5.01 None required.

SECTION 6

CONDITION OF PREMISES

6.01 Tenant agrees and hereby accepts the Premises on an “AS-IS,” “WHERE-IS”
basis, with assumption of all faults. Tenant acknowledges that it has had an
opportunity to inspect the Premises and that neither Landlord nor any
representative of Landlord has made any representation as to the condition of
the Premises or the suitability of

 

2



--------------------------------------------------------------------------------

the Premises for Tenant’s intended use. Tenant represents and warrants that
Tenant has made its own inspection of the Premises and is not relying on any
representation of Landlord with respect thereto. Landlord shall not be not be
obligated to make any repairs, replacements or improvements of any kind or
nature to structural or nonstructural and whether or not involving the roof of
the Building, the Building’s HVAC (defined below) system, the Premises’ parking
lot, or any other component of the Premises) in connection with, or in
consideration of, this Lease.

SECTION 7

USE OF PREMISES; SIGNAGE

7.01 Tenant shall be entitled to use and occupy the Premises for any lawful
purpose in compliance with all applicable laws, ordinances.

7.02 Tenant shall have the right, with Landlord’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed, and subject to compliance
with the applicable zoning ordinance, to prominent exterior signage, all as
reasonably determined by Tenant.

SECTION 8

MAINTENANCE AND REPAIR

8.01 Throughout the term of this Lease, Tenant at its sole cost and expense,
will take good care of the Premises, both inside and outside and keep the same
and all parts thereof, including without limitation, HVAC, plumbing and
electrical systems, the roof, foundations and appurtenances thereto, and the
drive and parking areas, together with any and all alterations, additions and
improvements therein or thereto, in substantially the same condition as on the
Commencement Date, normal wear and tear and casualty loss excepted, suffering no
waste or injury, and will perform all regular and special maintenance and
promptly make all needed repairs and replacements, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, in and to the Premises, including vaults, sidewalks, water, sewer,
electrical and gas connections, pipes and mains, ventilation, heating and
air-conditioning systems, sprinkler systems, and all other fixtures, machinery
and equipment now or hereafter belonging to or connected with the Premises or
used in its operation in order that the Premises remain in a first class
condition.

8.02 Any maintenance, repairs, additions or alterations to the Premises or any
of its systems (e.g., plumbing, electrical, mechanical), structural or
non-structural, which are required by any law, statute, ordinance, rule,
regulation or governmental authority or insurance carrier, including, without
limitation, OSHA and the American With Disabilities Act, will be promptly made
by Tenant at its sole expense.

SECTION 9

INSURANCE

9.01 Tenant shall, at its cost, obtain, pay for and maintain “All Risk” property
insurance on a replacement cost basis (which in no event shall be less than the
initial principal balance of any first mortgage on the Premises obtained by
Landlord), covering the building and all of the other improvements on the
Premises, which insurance shall be written without a co-insurance penalty. The
total amount of the deductible required under each policy providing such
coverage shall be no more than $25,000.00 per loss. Landlord shall be named as
an additional insured, and Landlord’s mortgagee shall be named pursuant to a
standard mortgagee endorsement. The property insurance required to be maintained
by Tenant shall also include coverage for acts of terrorism; provided that the
cost of said terrorism coverage does not exceed ten percent (10%) of the cost of
the overall liability insurance premium without such terrorism coverage.

9.02 Tenant shall, at its cost, at all times during the Lease Term obtain and
pay for and maintain in full force and effect a commercial general liability
insurance policy covering Tenant against claims arising out of liability for
bodily injury and death, and property damage occurring in and about the
Premises, with limits of not less than

 

3



--------------------------------------------------------------------------------

$2,000,000.00 per occurrence and $5,000,000.00 annual general aggregate. The
total amount of a deductible or otherwise self-insured retention with respect to
such coverage shall be not more than $50,000.00 per occurrence.

Such insurance shall: (i) provide coverage on an occurrence basis or a claims
made basis; (ii) name Landlord and any mortgagee of Landlord as additional
insureds; and (iii) include a severability of insured parties’ provisions and a
cross-liability endorsement. Tenant may, at its option, provide the above
insurance by means of a so-called “blanket” policy; provided, however, that any
such policy or policies of blanket insurance must, as to the Premises, otherwise
comply as to endorsements and coverage with the other provisions of this
Section 9.

9.03 Tenant shall, at its cost, obtain, pay for and maintain workers’
compensation insurance as required in the state in which the Premises are
located.

9.04 Tenant shall, at is cost, obtain, pay for and maintain loss of rents
insurance covering minimum net rent for a period of one (1) year.

9.05 All insurance policies required under this Lease shall: (i) be issued by
companies licensed to do business in the State in which the Premises are located
and acceptable to Landlord; (ii) not be subject to cancellation or material
change or non-renewal without at least thirty (30) days’ prior written notice to
Landlord; and (iii) be deemed to be primary insurance in relation to any other
insurance maintained by Landlord. A certificate of insurance evidencing such
policy shall be delivered by Tenant to Landlord upon commencement of the Lease
Term and thereafter at least thirty (30) days prior to any expiration of such
policy.

9.06 Landlord shall not be liable to Tenant or to any insurance company (by way
of subrogation of otherwise) insuring Landlord for any loss or damage to the
Premises, the structure of the buildings located thereon, other tangible
property located on the Premises, or any resulting loss of income, or losses
under workers’ compensation laws and benefits, despite the fact that such loss
or damage might have been occasioned by the negligence or misconduct of such
party, its agents or employees, provided and to the extent that any such loss or
damage would be covered by insurance that the party suffering the loss is
required to maintain pursuant to the terms of this Lease. The failure of Tenant
to insure its property shall not void this waiver. Tenant shall secure an
appropriate clause in, or an endorsement upon, each insurance policy obtained by
it and covering or applicable to the Premises and the personal property,
fixtures, and equipment located therein or thereon, pursuant to which the
insurance company consents to such waiver of right of recovery. The waiver of
right of recovery set forth above in this Section 9.05 shall extend to Landlord,
its agents and employees, and its mortgagee.

SECTION 10

CASUALTY LOSS

10.01 Subject to the provisions of Section 10.03 below, if the Premises are
damaged by fire or other insured casualty, Tenant shall repair the damage and
restore and rebuild the Premises with reasonable dispatch. Landlord will (and if
applicable, will cause its mortgagee to) promptly endorse any check for
insurance proceeds in favor of Tenant in order to fund repairs and restoration
and will not delay or condition such endorsement.

10.02 If (a) the Premises is damaged by fire or other casualty thereby causing
material interference with Tenant’s use, enjoyment or occupancy of the Premises,
or (b) the Premises are partially damaged by fire or other casualty thereby
causing material interference with Tenant’s use, enjoyment or occupancy of the
Premises, all rent shall be equitably abated to the extent of the portion of the
Premises Tenant is unable to reasonably use, enjoy, or occupy until completion
of the repair and restoration work and issuance of a certificate of occupancy.

10.03 If the Premises is totally destroyed by fire or other casualty, or if the
Premises is so damaged by fire or other casualty that: (i) its repair or
restoration requires more than two hundred forty (240) days; or (ii) such repair
or restoration requires the expenditure of more than seventy percent (70%) of
the full insurable value of the Premises immediately prior to the casualty; or
(iii) the damage (x) is less than the amount stated in (ii) above but more than
fifty percent (50%) of the full insurable value of the Premises and (y) occurs
during the last two (2) years of Lease Term; Tenant shall have the option to
terminate this Lease (by so advising Landlord in writing) within thirty
(30) days after such contractor or architect delivers written notice of its
opinion to Landlord and Tenant. In such event, the termination shall be
effective as of the date upon which Landlord receives written notice from Tenant
terminating this Lease pursuant to the preceding sentence. In addition, if
repair and restoration of the Premises is not completed and a certificate of
occupancy issued within two hundred forty (240) days after occurrence of the
casualty

 

4



--------------------------------------------------------------------------------

loss (subject to increase by up to 30 days due to force majeure events), Tenant
shall have the right to terminate this Lease by so advising Landlord in writing
within ten (10) business days after expiration of such two hundred forty
(240) day period (as extended by up to 30 days due to force majeure events),
except that such termination election shall be void if the repair and
restoration work is substantially completed and a certificate of occupancy has
been issued before Tenant’s delivery of its termination notice.

SECTION 11

COMPLIANCE WITH LAWS; HAZARDOUS MATERIALS

11.01 The Tenant shall only use Hazardous Materials (hereinafter defined) in the
ordinary course of its business at the Premises and such use shall not in any
manner violate Environmental Laws governing said use nor require any permit, nor
cause any environmental problems or contamination at or about the Premises. The
Tenant shall not cause or permit the Premises to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce or process any hazardous waste, except in compliance with Environmental
Laws.

11.02 The Tenant shall conduct and complete all investigations, studies,
sampling and testing, and all removal and other actions necessary to clean up
and remove all Hazardous Materials on, under, from or affecting the Premises if
the Tenant is required by Environmental Laws or any agency or court order,
determination or recommendation to undertake such acts or if Tenant shall become
aware of the presence of Hazardous Materials on, under, from or affecting the
Premises.

11.03 The Tenant shall indemnify, defend and hold harmless Landlord, its
employees, attorneys, agents, advisors, trustees, officers, directors, members,
successors and assigns from any and against all claims, suits, demands,
penalties, liabilities, settlements, damages, costs or expenses of whatever kind
or nature, including attorneys’ fees, fees of environmental consultants and
laboratory fees, known or unknown, contingent or otherwise, arising out of or in
any way related to (i) the presence, contamination, use, disposal, discharge,
emission, release or threatened release by Tenant of any Hazardous Materials on,
over, under, from or affecting the Premises or the soil, water, vegetation,
buildings, personal property, persons or animals thereon; (ii) any personal
injury or property damage (real or personal) arising out of or related to such
Hazardous Materials used by Tenant on the Premises including, without
limitation, the loss of use thereof; (iii) any lawsuit brought or threatened,
settlement reached or governmental order or directive relating to such orders,
regulations, requirements or demands of governmental authorities, which are
based upon Hazardous Materials used by Tenant on, under, from or about the
Premises with respect to any acts, violations or matters indemnified against by
the Tenant pursuant to this subparagraph.

11.04 The Tenant agrees that, upon expiration of the Term or any extensions
thereof, or upon any earlier termination of this Lease, the Tenant shall deliver
the Premises to Landlord free of any and all Hazardous Materials to the extent
required by and in compliance with all Environmental Laws.

11.05 For purposes of this Lease, “Hazardous Materials” include, without
limitation, any flammable explosive or radioactive materials, mono- and
polychlorinated biphenyls, petroleum products, natural gas, radon and natural
gas liquids, asbestos-containing materials, hazardous materials, hazardous
wastes, pollutants, contaminants, hazardous or toxic substances or related
materials defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 USC § 9601, et seq.), the Superfund
Amendments and Reauthorization Act (Public Law 99-499, 100 Stat. 1613), the
Hazardous Materials Transportation Act, as amended 949 USC § 1801, et seq.), the
Resource Conservation and Recovery Act, as amended (42 USC § 6901, et seq.), the
National Environmental Policy Act (42 USC 4321), the Safe Drinking Water Act (42
USC § 300F, et seq.), the Federal Water Pollution Control Act (33 USC § 1251, et
seq.), the Clean Air Act (42 USC § 7401, et seq.), the Environmental Protection
Agency regulations pertaining to asbestos (including 40 C.F.R. Part 61, 29
C.F.R. §§ 1910.1001 and 1926.58), the Toxic Substances Control Act, as amended
(15 USC § 2601, et seq.), the Michigan Environmental Code, as amended, and in
the regulations, rules and policies adopted and promulgated thereto, or in any
other federal, state or local governmental law, ordinance, rule or regulation.

11.06 The Tenant shall deliver to Landlord at such times as Landlord shall
reasonably require (but in no event more often than annually), evidence that all
licenses, permits or certificates, if any, required under all applicable
Environmental Laws with respect to the Premises have been obtained and evidence
of compliance with “right to know regulations” and other disclosure requirements
under Environmental Laws.

 

5



--------------------------------------------------------------------------------

SECTION 12

ALTERATIONS

12.01 Tenant may at any time and from time to time, so long as Tenant is not in
default under this Lease beyond applicable notice and cure periods, at its
expense and without Landlord’s consent, make additions, alterations or
improvements in and to the Premises in an amount not to exceed One Hundred
Thousand Dollars ($100,000) on any one occasion in a lien free basis and with
notice of such action to Landlord at least thirty (30) days prior to commencing
such activity (hereinafter collectively referred to as “Alterations”), provided
that the fair market value of the Premises shall not be diminished thereby.
Additions, alterations or improvements to the Premises in amounts exceeding One
Hundred Thousand Dollars ($100,000) on any one occasion shall require Landlord’s
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Landlord shall have no right, except upon the request of or express
prior written approval by Tenant (which approval may be withheld in Tenant’s
sole discretion), to construct additions, alterations or improvements on the
Premises. Upon expiration or earlier termination of the Term, Tenant shall not
be required to remove or restore any Alterations, provided that Tenant shall be
entitled to remove any Alterations if Tenant restores the Premises to its
condition prior to such Alterations.

12.02 Tenant shall cause any Alterations performed by it to be performed in a
good and workmanlike manner, using materials and equipment at least equal in
quality and class to the existing components of the Building. Tenant shall
obtain all necessary permits and certificates for final governmental approval of
the Alterations. Tenant shall be solely responsible for obtaining a certificate
of occupancy for all Alterations, and shall observe and comply with all
applicable provisions of the laws granting construction liens for persons
providing goods or services for the improvement of real estate.

12.03 Tenant shall defend, indemnify and hold harmless Landlord against, and at
Tenant’s expense, shall procure the satisfaction or discharge of record of any
construction liens resulting from Alterations contracted for by Tenant within
sixty (60) days after the filing thereof; or in lieu thereof, Tenant may procure
(for Landlord’s benefit) a bond or other protection against any such lien or
encumbrance. If and in the event Landlord reasonably determines that any such
lien if left undischarged would place Landlord’s interest in the Premises
unreasonably at risk, or cause a material default under Landlord’s mortgage of
the Premises, then upon not less than ten (10) days notice to Tenant, Landlord
may itself bond off such lien and invoice the cost of such bond to Tenant,
payable as Additional Rent with the next installment of minimum annual rent
falling due.

SECTION 13

QUIET ENJOYMENT

13.01 So long as Tenant is not in default under this Lease beyond applicable
notice and cure periods, Tenant shall have continuous and exclusive possession
of the Premises, and shall have the quiet and peaceful use and enjoyment of the
Premises.

SECTION 14

UTILITIES

14.01 Tenant, at its own expense, shall purchase and pay for all utility
services to the Premises.

SECTION 15

ESTOPPEL CERTIFICATES; SUBORDINATION; MORTGAGE

15.01 Tenant shall at any time upon not less than ten (10) business days prior
written notice from Landlord execute, acknowledge and deliver to Landlord a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect), the
amount of any security deposit, and the date to which the rent and other

 

6



--------------------------------------------------------------------------------

charges are paid in advance, if any, and (ii) acknowledging that there are not,
to Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder,
or specifying such defaults if any are claimed.

15.02 Provided that Tenant is provided with a reasonable and customary
nondisturbance agreement duly executed by the holder of any mortgage and in form
and substance reasonably acceptable to Tenant, this Lease shall be subject and
subordinate at all times to any mortgage or deed of trust that may now exist or
hereafter be placed upon and encumber any or all of the Premises or Landlord’s
interest or estate in the Premises. Notwithstanding the foregoing, Landlord
shall have the right to subordinate or cause to be subordinated any such
mortgage lien to this Lease. Subject to delivery of a signed nondisturbance
agreement as aforesaid, Tenant shall execute and deliver, upon reasonable
request by Landlord, a subordination agreement confirming the priority or
subordination of this Lease with respect to any such mortgage.

SECTION 16

LANDLORD’S RIGHTS

16.01 Landlord shall have the right, subject to Tenant’s security procedures and
requirements, advance written notice of which shall be given by Tenant to
Landlord, to enter and/or pass through the Premises during normal business hours
upon reasonable prior notice (except that no notice shall be required in the
event of emergency threatening imminent risk of injury or damage) to examine and
inspect the Premises and to show them to actual and prospective lenders,
prospective purchasers or mortgagees of the Premises or providers of capital to
Landlord and its affiliates. During the period of twelve (12) months prior to
the Expiration Date (or at any time, if Tenant has abandoned the Premises or is
otherwise in default beyond applicable notice and cure periods under this
Lease), Landlord may exhibit the Premises to prospective tenants.
Notwithstanding the foregoing, and without limitation, Tenant may require
Landlord, as a condition to permitting access to the Premises, to execute a
confidentiality agreement binding upon Landlord, its employees, consultants,
agents and contractors and in form satisfactory to Tenant.

SECTION 17

INDEMNIFICATION

17.01 Tenant will protect, indemnify and hold harmless Landlord from and against
any and all claims, actions, damages (excluding loss of profits and
consequential and speculative damages), liability and expenses (including court
costs, reasonable fees of attorneys, investigators and experts) in connection
with loss of life, personal injury or damage to property at the Premises to the
extent occasioned wholly or in part by any negligent act or omission of Tenant,
its employees, agents, licensees and guests, whether prior to or during the
Lease Term. In case any action or proceeding is brought against Landlord by
reason of the foregoing, Tenant, at its expense, shall resist and defend such
action or proceeding, or cause the same to be resisted and defended by counsel
(reasonably acceptable to Landlord) designated by the insurers whose policy
covers such occurrence or by counsel designated by Tenant and approved by
Landlord. Tenant’s obligations pursuant to this Section 17.01 shall survive the
expiration or termination of this Lease.

SECTION 18

CONDEMNATION

18.01 If the entire Premises are taken or condemned by governmental authority
(or a conveyance in lieu thereof is made by Landlord), this Lease shall
terminate as of the date title is transferred. If a portion of the Premises that
is material to Tenant’s operations is taken or condemned by governmental
authority (or a conveyance in lieu of any such material portion is made by
Landlord) and Tenant is unable to make reasonable changes to allow continuance
of operations on an economic basis comparable to that which existed prior to
such taking or condemnation, then this Lease may, at Tenant’s sole option, be
terminated effective upon the date title to such material portion is transferred
or such later date as Tenant may specify in its termination notice. If, in the
event of a taking or condemnation, Tenant does not elect to terminate this
Lease, an equitable reduction shall be made to all rent thereafter required to
be paid by Tenant hereunder. All sums which may be payable on account of any
taking or condemnation shall belong to the Landlord, and Tenant shall not be
entitled to any part thereof, provided, however, that Tenant shall be entitled
to retain any amount awarded for Tenant’s trade fixtures, leasehold
improvements,

 

7



--------------------------------------------------------------------------------

moving expenses, loss of business, or for any other item specifically awarded to
Tenant or otherwise which does not pertain to property owned by Landlord or
otherwise affect Landlord’s award.

SECTION 19

ASSIGNMENT OR SUBLETTING

19.01 Tenant agrees not to assign or in any manner mortgage, encumber or
transfer this Lease or any interest in this Lease without the previous written
consent of Landlord, and not to sublet the Premises or any part of the premises
or allow anyone to use or to come in with, through or under it without like
consent; provided, however, that such consent shall not be unreasonably
withheld, conditioned or delayed. In no event may Tenant assign or otherwise
transfer this Lease or any interest in this Lease at any time while in default
hereunder. One such consent will not be deemed a consent to any subsequent
assignment, subletting, occupation, or use by any other person. Any merger or
sale of stock of a corporate tenant, or of partnership interests in a
partnership tenant, or of membership interests in a limited liability company,
involving the transfer of fifty percent (50%) or more of the ownership interest
of such tenant as of the date of this Lease shall be considered an assignment or
subletting of this Lease or the Premises for purposes of this Section 19. So
long as Tenant is not in default under this Lease beyond applicable notice and
cure periods, Tenant may, however, assign this Lease to a corporation with which
it may merge or consolidate, to any parent, affiliate or subsidiary of Tenant or
subsidiary of Tenant’s parent, or to a purchaser of substantially all of
Tenant’s assets if the assignee has assets and creditworthiness substantially
equal to or greater than Tenant and if the assignee executes an agreement
required by Landlord assuming Tenant’s obligations and if Guarantor ratifies its
obligations under the Guaranty after such assignment. In the absence of a
written agreement to the contrary, there shall be no release of the Tenant
and/or Guarantor. The acceptance of rent from an assignee, subtenant or occupant
will not constitute a release of Tenant from the further performance of the
obligations of Tenant contained in this Lease.

19.02 If Tenant assigns all its rights and interests under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder in an instrument, approved by Landlord as to form and substance
(which approval will not be unreasonably withheld or delayed), delivered to
Landlord at the time of such assignment. No assignment or sublease made as
permitted by this Section 19.02 shall affect or reduce any of the obligations of
Tenant hereunder, and all such obligations shall continue in full effect as
obligations of a principal and not as obligations of a guarantor or surety, to
the same extent as though no assignment or subletting had been made, provided
that performance by any such assignee or sub lessee of any of the obligations of
Tenant under this Lease shall be deemed to be performance by Tenant. No sublease
or assignment made as permitted by this Section 19.02 shall impose any
obligations on Landlord or otherwise affect any of the rights of Landlord under
this Lease. Neither this Lease nor the term hereby demised shall be mortgaged by
Tenant, nor shall Tenant mortgage or pledge the interest of Tenant in and to any
sublease of the Premises or the rentals payable there under. Any mortgage,
pledge, sublease or assignment made in violation of this Section 19.02 shall be
void. Tenant shall, within ten days after the execution and delivery of any such
assignment or the sublease of all or substantially all of the Premises deliver a
conformed copy thereof to Landlord. Within ten days after the execution and
delivery of any sublease of a portion of the Premises, Tenant shall give notice
to Landlord of the existence and term thereof, and of the name and address of
the subtenant there under.

SECTION 20

FIXTURES AND EQUIPMENT

20.01 Subject to Section 20.02 below, all fixtures, machinery, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of, or during the Term, including overhead cranes installed as of
the Commencement Date (but not any replacements of such overhead cranes),
excepting those placed there by or at the expense of Tenant, shall become and
remain a part of the Premises; shall be deemed the property of Landlord, without
compensation or credit to Tenant; and shall not be removed by Tenant at the
Expiration Date unless Landlord requests their removal.

20.02 All movable non-structural partitions, business and trade fixtures,
machinery and equipment, communications equipment and office equipment, that are
installed in or affixed to the Premises by, or for the

 

8



--------------------------------------------------------------------------------

account of, Tenant without expense to Landlord and that can be removed without
structural damage to the Premises, any overhead crane which is installed after
the Commencement Date whether or not replacing an existing crane and related
infrastructure installed by Tenant, and all furniture, furnishings and other
articles of movable personal property owned by Tenant and located in the
Premises (collectively, the “Tenant’s Property”) shall be and shall remain the
property of Tenant and may be removed by Tenant at any time during the Term,
provided Tenant repairs or pays the cost of repairing any damage to the Premises
resulting from the removal thereof. At or before the Expiration Date, or the
date of any earlier termination, Tenant, at its expense, shall remove from the
Premises all of Tenant’s Property (except such items thereof as Landlord shall
have expressly permitted, in writing, to remain, which property shall become the
property of Landlord), and Tenant shall repair any damage to the Premises or the
Premises resulting from removal of Tenant’s Property. Any other items of
Tenant’s Property that shall remain in the Premises for more than thirty
(30) days after the Expiration Date, or more than thirty (30) days following an
earlier termination date, may, at the option of Landlord, be deemed to have been
abandoned, and in such case, such items may be retained by Landlord as its
property or be disposed of by Landlord.

SECTION 21

NOTICES

21.01 Any notice required to be given by either party pursuant to this Lease
shall be in writing and shall be deemed to have been properly given, rendered or
made only if personally delivered, or if sent by Federal Express or other
comparable commercial overnight delivery service, addressed to the other party
at the addresses set forth below (or to such other address as Landlord or Tenant
may designate to each other from time to time by written notice), and shall be
deemed to have been given, rendered or made on the day so delivered or on the
first business day after having been deposited with the courier service:

 

If to Landlord

   KB Building, LLC    9725 South Industrial Drive    Bridgeview Illinois 60455
   Attn: David J Langevin

If to Tenant:

      Manitex International, Inc.    9725 South Industrial Drive    Bridgeview
Illinois 60455    Attn: Andrew Rooke

SECTION 22

DEFAULT; REMEDIES

22.01 Each of the following shall constitute a default by Tenant under this
Lease: (a) if Tenant fails to pay any installment of rent and such failure
continues for more than seven (7) days after delivery to Tenant of written
notice from Landlord that such rent installment was not paid when due under this
Lease; (b) if Tenant fails to timely comply with any or all of the other
obligations specifically imposed on Tenant under this Lease and such failure
continues for more than thirty (30) days after Landlord’s delivery to Tenant of
written notice of such default; provided, however, that if the default cannot,
by its nature, be cured within such thirty (30) day period, Tenant shall not be
deemed in default if and so long as it commences a cure of such default within
the initial thirty (30) day cure period, and thereafter diligently and
continuously pursues such cure to completion; or (c) Tenant or any guarantor
hereof shall file a petition in bankruptcy of insolvency or for reorganization
or arrangement under the bankruptcy laws of the United States or under any
insolvency act of any state, or shall voluntarily take advantage or any such law
or act by answer or otherwise, or shall be dissolved or shall make an assignment
for the benefit of creditors.

 

9



--------------------------------------------------------------------------------

22.02 (a) Landlord, in addition to the remedies given in this Lease or under the
law, may do any one or more of the following if Tenant commits a default under
Section 22.01:

(i) terminate this Lease, in which case Tenant shall then surrender the Premises
to Landlord; or

(ii) enter and take possession of the Premises in accordance with applicable law
and remove Tenant, with or without having ended the Lease.

(b) In the event of declaration of forfeiture pursuant to 22.02(a)(ii) above at
or after the time of re-entry, Landlord may re-lease the Premises or any
portion(s) of the Premises for a term or terms and at a rent which may be less
than or exceed the balance of the Term of and the rent reserved under this
Lease. In such event Tenant will pay to Landlord as liquidated damages for
Tenant’s default any deficiency between the total rent reserved and the net
amount, if any, of the rents collected on account of the lease or leases of the
Premises which otherwise would have constituted the balance of the term of this
Lease. In computing such liquidated damages, there will be added to the
deficiency any expenses which Landlord may incur in connection with re-leasing,
such as legal expenses, reasonable attorneys’ fees, brokerage fees and expenses,
advertising and for keeping the Premises in good order or for preparing the
Premises for re-leasing. Any such liquidated damages will be paid in monthly
installments by Tenant on the date which minimum net rental is due and any suit
brought to collect the deficiency for any month will not prejudice Landlord’s
right to collect the deficiency for any subsequent month by a similar
proceeding. In lieu of the foregoing computation of liquidated damages, Landlord
may elect, at its sole option, to receive liquidated damages in one payment
equal to any deficiency between the total rent reserved hereunder and the fair
and reasonable rental of the premises, both discounted at ten percent (10%) per
annum to present value at the time of declaration of forfeiture.

(c) Landlord shall use its best efforts to mitigate its damages by making
commercially reasonable efforts to relet the Premises on reasonable terms.
Landlord may relet for a shorter or longer period of time than the Term and make
any necessary repairs or alterations. Landlord may relet on any commercially
reasonable terms including a reasonable amount of free rent. If Landlord relets
for a period of time longer than the current Lease Term, then any special
concessions given to the new tenant shall be allocated throughout the entire
reletting Term to not unduly reduce the amount of consideration received by
Landlord during the remaining period of Tenant’s Term.

22.03 Landlord shall be in default of this Lease if it fails to perform any
obligation of Landlord under this Lease and such failure is not cured within
forty-five (45) days after written notice thereof is given by Tenant to
Landlord; however, if such failure cannot reasonably be cured within forty-five
(45) days, Landlord shall not be in default of this Lease if Landlord commences
to cure the failure within such forty-five (45) day period, diligently continues
to cure the default, and completes the cure within an additional 90 days. If
Landlord does not act with diligence to cure the default or such default remains
uncured after the expiration of the Landlord’s cure period or if, in an
emergency situation where Tenant will suffer material harm if it does not act
immediately to cure the default and provides Landlord with contemporaneous
telephonic notice (followed by written notice to Landlord) of the nature of the
emergency and the limited cure that Tenant plans to undertake (which cure shall
be limited only to protect against material harm to Tenant), Tenant may cure the
default at Landlord’s expense (to the extent that the costs and expenses of the
cure are reasonable). If pursuant to the foregoing Tenant pays any reasonable
sum in order to cure Landlord’s default, such reasonable sum shall be
reimbursed, together with interest thereon at 10% per annum, by Landlord to
Tenant upon forty-five (45) days’ written notice, which notice shall include all
necessary supporting documentation, and Tenant shall not be entitled to offset
any such amounts against minimum net rent or any other amount due under this
Lease.

SECTION 23

SURRENDER OF PREMISES; HOLDOVER

23.01 On the last day of the Term, or upon any earlier termination of this
Lease, (a) Tenant shall deliver the Premises to Landlord in the condition
required to be maintained by Tenant under this Lease, subject to ordinary wear
and tear, casualty loss, and such conditions, damage or destruction as Landlord
is required to repair or restore under this Lease, and (b) Tenant shall remove
all of Tenant’s Property from the Premises. The obligations imposed under the
preceding sentence shall survive the termination or expiration of this Lease. If
Tenant remains in possession of the Premises after the Expiration Date or after
any earlier termination date of this Lease or of Tenant’s right to possession:
(a) Tenant shall be deemed a month to month tenant; (b) Tenant shall pay one
hundred ten

 

10



--------------------------------------------------------------------------------

percent (110%) of the minimum net rent last prevailing hereunder; and (c) there
shall be no renewal or extension of this Lease by operation of law. The
provisions of this Section 23.01 shall not constitute a waiver by Landlord of
any re-entry rights of Landlord provided hereunder or by law.

SECTION 24

PERFORMANCE BY LANDLORD OF TENANT’S COVENANTS

24.01 If Tenant defaults beyond applicable notice and cure periods in the
performance of any non-monetary covenant of Tenant under this Lease, Landlord
may (but shall not be required to), and without waiving or release Tenant from
any of Tenant’s obligations, perform the covenant. All out of pocket costs
reasonably incurred by Landlord in performing such covenant shall be deemed
additional rent and shall be payable, together with interest thereon at the
prime rate published from time to time by the Wall Street Journal, to Landlord
within forty-five (45) days after delivery by Landlord of an invoice to Tenant.

SECTION 25

NON-WAIVER; LEGAL COSTS; PARTIES BOUND

25.01 The failure of either party to insist, in any one or more instances, upon
the strict performance of any one or more of the obligations of this Lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this Lease or of the right to exercise such election, but the Lease shall
continue and remain in full force and effect with respect to any subsequent
breach, act or omission. The receipt and acceptance by Landlord of any rent or
other payment with knowledge of breach by Tenant of any obligation of this Lease
shall not be deemed a waiver of such breach. Any party in breach or default
under this Lease (the “Defaulting Party”) shall reimburse the other party (the
“Nondefaulting Party”) upon demand for any reasonable costs or expenses that the
Nondefaulting Party incurs in connection with the breach or default, regardless
whether suit is commenced or judgment entered. Such costs shall include legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise. Furthermore, in the event of litigation, the court in such
action shall award to the party in whose favor a judgment is entered, a
reasonable sum as attorneys’ fees and costs, which sum shall be paid by the
losing party. Except as otherwise expressly provided for in this Lease, this
Lease shall be binding upon, and inure to the benefit of, the successors and
assignees of the parties hereto. In the event of a sale or conveyance by
Landlord of the Premises, the same shall operate to release Landlord from
liability for any of Landlord’s obligations under this Lease to the extent such
obligations have not accrued or are otherwise not required to be observed or
performed at or prior to the date of such sale or conveyance, except that the
purchaser or grantee shall be deemed to have assumed liability for the
performance and observance of all covenants and agreements of Landlord under the
Lease whether or not accrued at the time of the sale or conveyance. No
obligation of Landlord or Tenant shall arise under this Lease until this Lease
is signed by, and delivered to, both Landlord and Tenant.

SECTION 26

BROKERS

26.01 Landlord and Tenant each represent and warrant to the other that they have
not contracted with a broker, finder or similar person in connection with this
Lease, and each party shall defend, indemnify and hold the other harmless from
and against all liability, cost and expense, including reasonable attorneys’
fees, incurred as a consequence of any claim asserted by a person alleging to
have contracted or dealt with one of the parties hereto in connection with this
Lease.

SECTION 27

TENANT’S EXTENSION OPTIONS

27.01 Tenant shall have the option to extend the term of this Lease for six
additional one year periods, the first such extension period beginning on the
first day of the seventy third full calendar month after the Commencement

 

11



--------------------------------------------------------------------------------

Date and ending on the last day of the eighty-fourth (84th ) full calendar month
after the Commencement Date (such extension period hereinafter referred to as
the “First Extension Term”). Similarly, each additional successive extension
period (from time to time referred to herein as the “Extension Terms”) shall
commence on the first day immediately following the expiration of the preceding
term, and terminate at the end of twelve months thereafter. Notwithstanding the
foregoing, however, Tenant shall not be entitled to so extend the Term of the
Lease if Tenant is in default under this Lease at the time for exercise of any
such extension beyond applicable notice and cure periods provided herein. The
option to extend the Term granted to Tenant shall be automatic for each
successive Extension Term, and each successive Extension Term shall commence
automatically upon the expiration of the then current Term unless, Tenant gives
written notice to Landlord, not less than six (6) months prior to the Expiration
Date of the First, or any subsequent Extension Term, that it wishes not to
extend the Term beyond the then current Expiration Date.

27.02 Tenant’s possession of the Premises during the Extension Terms shall be
under and subject to all the terms, covenants and conditions set forth in the
Lease, with the exception that the minimum net rental payable during any
Extension Term shall be the then-market rate for similar industrial buildings
within the market area for the Premises. In the event the parties are unable in
good faith to agree upon the market rent for any Extension Term, the issue shall
be determined by three independent MAI appraisers with commercial/industrial
rental real estate experience in the area where the Premises is located, one
selected by Landlord, one by Tenant, and the third by the other two so chosen.
The parties shall each appoint their respective appraiser within ten (10) days
after either party declares an impasse by written notice to the other, and the
third appraiser shall be selected within ten (10) days after the first two are
chosen. The third appraiser shall, within ten (10) days of receipt of the two
appraisers’ determinations, select the determination of Landlord’s or Tenant’s
appraiser which he or she believes reflects the market rent. The determination
of the third appraiser shall be binding upon Landlord and Tenant, and judgment
thereon may be entered in any court of competent jurisdiction. Provided however,
in no event shall the minimum net rent payable for any Extension Term be less
than the minimum net rent payable for the preceding Term or Extension Term
regardless of the determination made by any appraiser. The cost of the third
appraiser shall be borne equally by Landlord and Tenant.

SECTION 28

TENANT’S OPTION TO PURCHASE;

LANDLORD’S PUT RIGHTS

28.01. Landlord hereby grants to Tenant the option (the “Purchase Option”) to
purchase the Premises in accordance with and subject to the terms hereof.,
provided that no Event of Default has occurred, and is then continuing, Tenant
may exercise the Purchase Option at any time prior to the date that is 180 days
prior to the expiration of the term of this Lease, or any extension thereof, by
written notice from Tenant to Landlord (the “Purchase Option Notice”). If and
when Tenant shall exercise the Purchase Option by delivering the Purchase Option
Notice as aforesaid, then Landlord shall sell to Purchaser, and Purchaser shall
purchase from Landlord, the Premises subject to and in accordance with the terms
and provisions of this Section 28.

28.02 Tenant hereby grants to Landlord the option (the “Put Option”) to require
Tenant to purchase the Premises from Landlord in accordance with and subject to
the terms hereof. If a “Change of Control” Event (as hereinafter defined) occurs
during the term of the Lease term, then thereafter Landlord may exercise the Put
Option at any time prior to the date that is 180 days prior to the expiration of
the term of this Lease, or any extension thereof, by written notice from
Landlord to Tenant (the “Put Option Notice”). If and when Landlord shall
exercise the Put Option by delivering the Put Option Notice as aforesaid, then
Landlord shall sell to Purchaser, and Purchaser shall purchase from Landlord,
the Premises subject to and in accordance with the terms and provisions of this
Section 28. For purposes hereof, a “Change of Control” shall be deemed to have
occurred if Tenant(i) sells, conveys, leases all or a majority of its assets; or
(ii) another entity merges into Tenant or Tenant consolidates with or merges
into any other entity and Tenant is not the surviving entity and/or the
shareholders of the Tenant own less than a majority of the economic and voting
rights of the surviving entity; or (iii) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities and
Exchange Act of 1934, directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of Tenant, whether as a result of issuance of
securities of Tenant, any merger, consolidation, liquidation or dissolution of
the Tenant, any direct or indirect transfer of securities or

 

12



--------------------------------------------------------------------------------

otherwise; or (iv) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of Tenant
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Tenant was approved by
a vote of 60% of the directors of Tenant then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Tenant then in office.

28.03 (a) If either Tenant shall exercise its Purchase Option or Landlord shall
exercise its Put Option, then the purchase price for the Premises (the “Purchase
Price”) shall be equal to the Fair Market Value. “Fair Market Value” shall mean,
as of the then scheduled closing date, an amount equal to the purchase price
that a willing purchaser would then pay and a willing seller would then accept
for an arm’s length sale and purchase of the Property as of the then scheduled
closing date, assuming the following (and taking into account all relevant
factors not inconsistent with the following): (i) neither the seller nor the
purchaser was under any compulsion or duress to act; (ii) the Property is being
conveyed subject to this Lease (i.e. as if this Lease remains in full force and
effect), and (iii) the Property would otherwise be delivered in its “as is”
condition as of the then scheduled closing date.

(b) Within 15 days after Landlord has received the Purchase Option Notice or
Tenant has received the Put Option Notice (as the case may be), Landlord and
Tenant shall each advise the other of its initial determination of the Fair
Market Value (and the basis for such initial determination), and thereafter the
parties shall endeavor to agree upon the Fair Market Value. If, as of the date
that is 30 days after Landlord has received the Purchase Option Notice or Tenant
has received the Put Option Notice (as the case may be), Landlord and Tenant
have not reached agreement as to the Fair Market Value, then at the request of
either party (and as the sole consequence of such failure) the Fair Market Value
shall be determined as follows: the Fair Market Value shall be determined by
arbitration conducted in accordance with the Real Estate Valuation Arbitration
Rules (Expedited Procedures) of the American Arbitration Association (“AAA”),
except that the provisions of this Section shall supersede any conflicting or
inconsistent provisions of said rules. The party requesting arbitration shall do
so by giving notice to that effect to the other party, specifying in said notice
the nature of the dispute, and that said dispute shall be determined in the City
of Chicago, Il, by one arbitrator in accordance with this Section. If the
parties fail to agree upon an arbitrator within 14 days after either party first
requests arbitration, then either Landlord or Tenant may request the AAA to
appoint an arbitrator who shall be impartial and shall meet the necessary
criteria set forth in this Section, and both parties shall be bound by any
appointment so made. If no such arbitrator shall have been appointed within 14
days after request to the AAA, either Landlord or Tenant may apply to any court
having jurisdiction to make such appointment. At such time as the arbitrator has
been selected, (i) Landlord shall provide the arbitrator (and Tenant) with
Landlord’s final determination of the Fair Market Value (“Landlord’s Final
Determination”), and (ii) Tenant shall provide the arbitrator (and Landlord)
with Tenant’s final determination of the Fair Market Value (“Tenant’s Final
Determination”); and if, within 10 days after the selection of the arbitrator,
either party fails to so provide the arbitrator with such party’s final
determination of the Fair Market Value, then the other party’s determination
shall constitute the Fair Market Value for all purposes hereof. The arbitrator
shall schedule a hearing where the parties and their advocates shall have the
right to present evidence, call witnesses and experts and cross-examine the
other party’s witnesses and experts. Within 14 days after such hearing, the
arbitrator shall render his or her determination of the Fair Market Value in
writing, which determination must be equal to (without modification) either
Landlord’s Final Determination or Tenant’s Final Determination, and shall submit
same to Landlord and Tenant. The arbitrator’s determination of the Fair Market
Value shall be final and binding upon the parties. The fees and expenses of any
arbitration governed by this Section shall be borne by the parties equally, but
each party shall bear the expense of its own attorneys and experts and the
additional expenses of presenting its own proof. The arbitrator shall not have
the power to add to, modify or change any of the provisions hereof. The
arbitrator shall subscribe and swear to an oath fairly and impartially to
determine such dispute. The arbitrator shall be an independent, “MAI” designated
appraiser (by the Appraisal Institute or its successor) who (x) has at least 10
years’ experience in the valuation of office properties that are similar in
character and location to the Property, and (y) has never been engaged by, is
not a relative of any principal of, and does not otherwise have any relationship
with, Landlord or Tenant (and the appraiser shall be required to certify to
Landlord and Tenant that it meets the criteria in this clause (y)). It is
expressly understood that any determination of the Fair Market Value shall be
based on the assumptions and criteria stated in this Section.

 

13



--------------------------------------------------------------------------------

28.04. (a) The closing shall occur on a date mutually agreeable to Landlord and
Tenant, which date shall be not later than ninety (90) days after the
establishment of the Purchase Price. The closing shall be held at 10:00 a.m., at
the offices of Landlord’s attorneys or, at Landlord’s option, at the offices of
Landlord’s lending institution, or at any other place agreed to by Landlord and
Tenant in writing.

(b) The Property shall be conveyed subject only to (i) all title matters in
existence as of the commencement date of this Lease, (ii) this Lease, and
(iii) such matters created by Tenant or arising out of Tenant’s use and
occupancy of the Property, but free and clear of the lien of any mortgage, deed
of trust, security interest and encumbrance created by or resulting from acts of
any party other than Tenant without the express written consent of Tenant.

(c) Any transfer tax, documentary deed stamps, gains tax and any other tax or
governmental charges customarily paid in connection with the sale of real
property in the state in which the Property is located, any recording and filing
charges incurred in connection with the recording of the deed to the Property,
survey charges, and any title insurance premiums necessary to insure good fee
title in Tenant, shall be paid in full by Tenant in cash or certified check at
the closing to the appropriate governmental authorities or agencies. Landlord
shall pay all other closing costs and charges incident to the conveyance of the
Property which are customarily paid by a seller of real property in the state in
which the Property is located, and Tenant shall pay all other closing costs and
charges incident to the conveyance of the Property which are customarily paid by
a purchaser of real property in the state in which the Property is located. Each
party shall pay its own legal fees and administrative costs incurred in
connection with any such conveyance of the Property to Tenant.

(d) Landlord shall convey title to Tenant or its designee by delivery of a
special warranty deed (in proper statutory form for recording, duly executed and
acknowledged) and shall deliver such title as any reputable title insurance
company which is licensed to do business in the state in which the Property is
located would be willing to insure at its regular rates for standard title
insurance coverage.

(e) There shall be no closing adjustments, other than for rents (including the
rent payable by Tenant under this Lease for the month in which the closing
occurs), taxes, operating expenses, prepaid insurance premiums, and any other
accrued obligations of either party under this Lease.

(f) Tenant shall pay the Purchase Price for the Property to Landlord as provided
herein by certified or bank check or, at Landlord’s option, by wire transfer of
Federal Funds to an account designated by Landlord to Tenant in writing, and
Landlord shall deliver to Tenant or its designee the deed hereinabove referred
to, together with any other documents or instruments necessary or desirable to
effectuate the conveyance of the Property in accordance herewith.

SECTION 29

BANKRUPTCY OR INSOLVENCY

29.01 Conditions to the Assumption and Assignment of this Lease under Chapter 7,
11 or 13 of the Bankruptcy Code: In the event that Tenant shall become a Debtor
under Chapter 7, 11 or 13 of the Bankruptcy Code, and the Trustee or Tenant
shall elect to assume this Lease for the purpose of assigning this lease, such
election and assignment may only be made if all of the terms and conditions of
Sections 30.02 and 30.04 hereof are satisfied. The Tenant acknowledges that
Landlord has executed this Lease based on Tenant’s inducements as to its
financial integrity, business experience and ability to continuously occupy and
use the Premises. Under these circumstances, Tenant agrees that should Tenant,
as Debtor-In-Possession, or any Trustee appointed for Tenant, fail to elect to
assume this Lease within sixty (60) days after the filing of the petition in
bankruptcy, this Lease shall be deemed to have been rejected, Tenant further
knowingly and voluntarily waives any right to seek additional time to affirm or
reject this Lease and acknowledges that there is no cause to seek such
extension. If Tenant, as Debtor-In-Possession, or the Trustee abandons the
Premises, the same shall be deemed a rejection of this Lease. Landlord shall be
entitled to at least thirty (30) days prior written notice from Tenant, as
Debtor-In-Possession, or its Trustee of any intention

 

14



--------------------------------------------------------------------------------

to abandon the Premises. Landlord shall thereupon be immediately entitled to
possession of the Premises without further obligation to Tenant or the Trustee,
and this Lease shall be cancelled, but Landlord’s right to be compensated for
damages in such proceeding shall survive.

29.02 Conditions to the Assumption of this Lease In Bankruptcy Proceedings:

(a) No election by the Trustee or Debtor-In-Possession to assume this Lease,
whether under Chapter 7, 11 or 13, shall be effective unless each of the
following conditions which Landlord and Tenant acknowledge are commercially
reasonable in the context of a bankruptcy proceeding of Tenant, have been
satisfied, and Landlord has so acknowledged in writing, and The Trustee or the
Debtor-In-Possession has cured, or has provided Landlord adequate assurance (as
defined below).

(i) Within ten (10) days from the date of such assumption the Trustee will cure
all monetary defaults under this Lease; and

(ii) Within thirty (30) days from the date of such assumption the Trustee will
cure all nonmonetary defaults under this Lease.

(2) The Trustee or the Debtor-In-Possession has compensated, or has provided to
Landlord adequate assurance that within ten (10) days from the date of
assumption Landlord will be compensated for any pecuniary loss incurred by
Landlord arising from the default of Tenant, the Trustee, or the
Debtor-In-Possession as recited in Landlord’s written statement of pecuniary
loss sent to the Trustee or Debtor-In-Possession.

(3) The Trustee or the Debtor-In-Possession has provided Landlord with adequate
assurance of the future performance (as defined below) of each of Tenant’s, the
Trustee’s or Debtor-In-Possession’s obligations under this Lease provided,
however, that:

(i) The Trustee or Debtor-in-Possession shall also deposit with Landlord, as
security for the timely payment of minimum net rent and additional rent, an
amount equal to three (3) months minimum net rent and additional rent accruing
under this Lease; and

(ii) If not otherwise required by the terms of this Lease, the Trustee or
Debtor-In-Possession shall also pay in advance on a rent day one-twelfth
(1/12th) of Tenant’s annual obligations under this Lease for real estate taxes,
insurance premiums and similar charges.

(iii) The obligations imposed upon the Trustee or Debtor-In-Possession shall
continue with respect to Tenant or any assignee of this Lease after the
completion-of bankruptcy proceedings.

(4) The assumption of this Lease will not breach any provision in any other
lease, mortgage, financing agreement or other agreement by which Landlord is
bound relating to the Premises; or

(5) The Tenant as Debtor-In-Possession or its Trustee shall provide the Landlord
at least forty-five (45) days prior written notice of any proceeding concerning
the assumption of this Lease.

(b) For purposes of this Section 30, Landlord and Tenant acknowledge that, in
the context of a bankruptcy proceeding of Tenant, at a minimum, “adequate
assurance” shall mean:

(1) The Trustee or the Debtor-In-Possession has and will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assume Landlord that the Trustee or
Debtor-In-Possession will have sufficient funds to fulfill the obligations of
Tenant under this Lease.

(2) The Bankruptcy Court shall have entered an Order segregating sufficient cash
payable to Landlord and/or the Trustee or Debtor-In-Possession shall have
granted a valid and perfected first lien and security interest and/or mortgage
in property of Tenant, the Trustee or Debtor-In-Possession, acceptable as to
value and kind to Landlord, to secure to Landlord the obligation of the Trustee
or Debtor-In-possession to cure the monetary and/or nonmonetary defaults under
this Lease within the time periods set forth above.

29.03 Landlord’s Option to Terminate upon Subsequent Bankruptcy Proceedings of
Tenant; in the event that this Lease is assumed by a Trustee appointed for
Tenant or by Tenant as Debtor-In-Possession, under the provisions of
Section 29.02 hereof, and thereafter Tenant is liquidated or files a subsequent
petition for reorganization or adjustment of debts under Chapter 11 or 13 of the
Bankruptcy Code, then, and in either of such events, Landlord

 

15



--------------------------------------------------------------------------------

may, at its option, terminate this Lease and all rights of Tenant hereunder, by
giving Tenant written notice of its election to so terminate, within thirty
(30) days after the occurrence of either of such events.

29.04 Conditions to the Assignment of this Lease in Bankruptcy Proceedings: If
the Trustee or Debtor-In-Possession has assumed this Lease pursuant to the terms
and provisions of Sections 29.01 and 29.02 hereof, for the purpose of assigning
(or elects to assign) Tenant’s interest under this Lease or the estate created
thereby, to any other person, such interest or estate may be so assigned only if
Landlord shall acknowledge in writing that the intended assignee has provided
adequate assurance as defined in this Section 29.04 of future performance of all
of the terms, covenants end conditions of this Lease to be performed by Tenant.
For purposes of this Section 29.04, Landlord and Tenant acknowledge that, in the
context of a bankruptcy proceeding of Tenant, at a minimum, “adequate assurance
of future performance” shall mean that each of the following conditions have
been satisfied, and Landlord has so acknowledged in writing:

(a) The assignee has submitted a current financial statement audited by a
Certified Public Accountant which shows a net worth and working capital in
amounts determined to be sufficient by Landlord to assure the future performance
by such assignee of Tenant’s obligations under this Lease.

(b)satisfactory to Landlord from one or more persons who satisfy Landlord’s
standards of creditworthiness.

(c) The Landlord has obtained all consents or waivers from any third party
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to permit Landlord to consent to such assignment.

29.05 Use and Occupancy Charges: When, pursuant to the Bankruptcy Code, the
Trustee or Debtor-In-Possession shall be obligated to pay reasonable use and
occupancy charges for the use of the Premises or any portion thereof, such
charges shall not be less than the minimum net rent as defined in this Lease,
additional rent and all other monetary obligations of Tenant as set forth in
this Lease.

29.06 Tenant’s Interest not Transferable by Virtue of State Insolvency Law
without Landlord’s Consent: Neither Tenant’s interest in this Lease, nor any
lesser interest of Tenant herein, nor any estate of Tenant hereby created, stall
pass to any trustee, receiver, assignee for the benefit of creditors, or any
other person or entity, or otherwise by operation of law under the laws of any
state having jurisdiction of the person or property of Tenant (hereinafter
referred to as the “state law”) unless Landlord shall consent to such transfer
in writing. No acceptance by Landlord of rent or any other payments from any
such trustee, receiver, assignee, person or other entity shall be deemed to have
waived, nor shall it waive the need to obtain Landlord’s consent, or Landlord’s
right to terminate this Lease for any transfer of Tenant’s Interest under this
Lease without such consent.

29.07 Landlord’s Option to Terminate upon Insolvency of Tenant or Guarantor
under State Law or upon Insolvency of Guarantor under Federal Bankruptcy Law: In
the event the estate of Tenant created hereby shall be taken in execution or by
process of law, or if Tenant or Tenant’s guarantor (“Guarantor”) (if
applicable), shall be adjudicated insolvent pursuant to the provisions of any
present or future insolvency law under state law, or if any proceedings are
tiled by or against the Guarantor under the Bankruptcy Code, or any similar
provisions of any future federal bankruptcy law, or if a custodian, receiver or
trustee of the property of Tenant or the Guarantor shall be appointed under
state law by reason of Tenant’s or the Guarantor’s Insolvency or their inability
to pay their debts as they become due or otherwise, or if any assignment shall
be made of Tenant’s or the Guarantor’s property for the benefit of creditors
under state law; then and in such event Landlord may, at its option, terminate
this Lease and all rights of Tenant hereunder by giving Tenant written notice of
the election to so terminate within thirty (30) days after the occurrence of
such event.

SECTION 30

GENERAL

30.01 This Lease can be modified or amended only by a written agreement signed
by Landlord and Tenant.

 

16



--------------------------------------------------------------------------------

30.02 Upon request of either Landlord or Tenant, the parties shall execute a
memorandum of this Lease in recordable form.

30.03 The laws of the State where the Premises are located will control in the
construction and enforcement of this Lease, without regard to conflicts of law
principles.

30.04 Time is of the essence in all respects under this Lease. If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in such State, then such time shall be deemed extended to the next day
that is not a Saturday, Sunday or recognized holiday.

30.05 All prior understandings and agreements between the parties are merged
into this Lease, which alone fully and completely expresses the agreements and
understandings of the parties.

30.06 The illegality, invalidity or unenforceability of any term or provision of
this Lease shall not affect or render illegal, invalid or unenforceable any
other term or provision, all of which shall remain in full force and effect.

30.07 This Lease may be executed in several counterparts, each of which shall be
an original but all of which shall collectively comprise a single instrument.

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease as of the
date set forth on page 1.

 

LANDLORD:   TENANT: KB Building, LLC ,   MANITEX, INTERNATIONALINC., An Illinois
limited liability company   a Michigan corporation

By:

 

/s/ David J. Langevin

  By:  

/s Andrew Rooke

Its:  

 

  Its:  

 

     

 

      Notary Public                                    
                            County, Illinois       Acting in
                          

County, Michigan

     

My Commission Expires:                                     

   

 

LOGO [g58172g07q63.jpg]

 

17